Citation Nr: 0033030	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2000, the veteran submitted a VA Form 21-4138 in 
which she appears to raise the issue of an increased 
disability rating for major depression and headaches.  These 
matters are referred to the RO, as they are not presently 
perfected for Board review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection has been established for irritable 
bowel syndrome (IBS) and gastroesophageal reflux disease 
(GERD) with gastritis and chest pain, evaluated as 30 percent 
disabling; total abdominal hysterectomy with right salpingo-
oophorectomy, evaluated as 30 percent disabling; major 
depression and somatoform disorder, evaluated as 30 percent 
disabling; headaches, evaluated as 10 percent disabling; and 
hemorrhoids, rated as noncompensable.  

4.  The veteran's combined service connected disability 
rating is 70 percent.

5.  The veteran's compensable service connected disabilities 
share a common etiology.  

6.  Clinical medical evidence shows that the veteran's 
service-connected disabilities are of such severity as to 
preclude her from obtaining or retaining a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met. 38 U.S.C. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is unable to secure or follow a 
substantially gainful occupation by reason of her service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and her claim is 
granted.

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that she is precluded from securing 
and maintaining substantially gainful employment as a 
consequence of service-connected disabilities, and service-
connected disabilities alone.  The fact that she may 
currently be unemployed is not dispositive; the critical 
factor is the impact of service-connected disorders on her 
ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (2000).

In the present case, the veteran is currently service 
connected for the following disabilities: irritable bowel 
syndrome (IBS) and gastroesophageal reflux disease (GERD) 
with gastritis and chest pain, evaluated as 30 percent 
disabling; total abdominal hysterectomy with right salpingo-
oophorectomy, evaluated as 30 percent disabling; major 
depression and somatoform disorder, evaluated as 30 percent 
disabling; headaches, evaluated as 10 percent disabling; and 
hemorrhoids, rated as noncompensable.  Her combined service 
connected disability rating is 70 percent.  While the veteran 
does not have a single service connected disability rated as 
40 percent disabling or greater, the evidence shows that her 
service connected conditions of major depression and 
somatoform disorder and headaches are secondary to her 
primary service connected conditions of total abdominal 
hysterectomy and IBS.  As her compensable service connected 
disabilities share a common etiology and are rated together 
as 70 percent disabling, the schedular minimum set forth 
under 38 C.F.R. § 4.16(a) is met.  Therefore, the 
determinative question is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service connected disabilities.  

At a June 2000 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran expressed her contention that 
she is unable to work due to her service connected 
disabilities.  She stated that she stays at home all day.  
She is too scared to drive as her mind wanders.  She 
testified that she had frequent crying spells and headaches.   

The veteran's contentions are supported by recent VA medical 
evidence.  A March 1999 VA outpatient treatment record 
indicates that the veteran was concerned with her ability to 
take care of herself; however, because of her health, she was 
unable to maintain any employment.  The examiner cited the 
following as factors for her unemployment: myocardial 
perfusion test; IBS; GERD; major depression; hysterectomy 
with salpingo-oophorectomy; and hemorrhoids.  

Similarly, a June 1999 outpatient treatment record indicates 
that the veteran's major depression and generalized anxiety 
are chronic and persistent and are associated with several 
physical problems to include irritable colon, GERD, 
hysterectomy and salpingo-oophorectomy, hemorrhoid and 
migraine.  The examiner indicated that these conditions in 
combination intensified her morbidity.  

A September 1999 VA mental disorder examination report 
indicates that, in view of her mental as well as physical 
problems, the veteran could not cope with the routine demands 
of employment and that she is therefore unemployable.  The 
examiner cited the veteran's depression, headaches, IBS, and 
hemorrhoids as contributing to her present state of health.  

While the veteran's service connected disabilities standing 
alone may not render her unemployable, the Board finds that 
their combined effect does significantly impair her ability 
to obtain or retain employment. Thus, entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is established.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

